Case 1:18-cv-02185-LJL Document 273-50 Filed 04/06/20 Page 1 of 11




                  Exhibit CCCC
4/6/2020                        Hong Kong leader demands
                     Case 1:18-cv-02185-LJL              end of independence
                                                   Document        273-50 talk, warns
                                                                             Filed    ties with Beijing
                                                                                    04/06/20            at risk 2
                                                                                                      Page      - Reuters
                                                                                                                   of 11




    WORLD NEWS
    SEPTEMBER 19, 2017 / 12:28 AM / 3 YEARS AGO




    Hong Kong leader demands end of independence talk, warns ties with
    Beijing at risk

    Greg Torode, Venus Wu




    HONG KONG (Reuters) - Hong Kong’s leader urged an immediate end to independence debates in the
    Chinese-ruled global ﬁnancial hub on Tuesday, warning that the issue was harming the city’s relationship
    with Beijing’s Communist Party leaders.




    U.S. coronavirus death toll tops 10,000, the third highest in the world, according to a Reuters tally

https://www.reuters.com/article/us-hongkong-politics/hong-kong-leader-demands-end-of-independence-talk-warns-ties-with-beijing-at-risk-idUSKCN1…   1/10
4/6/2020                        Hong Kong leader demands
                     Case 1:18-cv-02185-LJL              end of independence
                                                   Document        273-50 talk, warns
                                                                             Filed    ties with Beijing
                                                                                    04/06/20            at risk 3
                                                                                                      Page      - Reuters
                                                                                                                   of 11




    FILE PHOTO: Hong Kong Chief Executive Carrie Lam addresses the Belt and Road Summit in Hong Kong, China September 11, 2017.
    REUTERS/Bobby Yip



    Insisting that the government did not want to intervene on university campuses, Chief Executive Carrie
    Lam said the campaign was “organized and systematic” rather than simply an issue of freedom of speech.


    “This has already deviated from the so-called, ‘Why aren’t we able to talk about this?’ point of view. It is
    clearly attacking ‘one country, two systems’ ... and destroying the relationship between Beijing and Hong
    Kong,” Lam said.


    “It is not in the interests of Hong Kong’s development and must stop.”


    Lam said the calls “violated” the Basic Law, the constitutional document securing Hong Kong’s broad
    freedoms of speech and assembly after Britain returned its former colony to Chinese sovereignty in 1997
    under the “one country, two systems” banner.




    While the Basic Law enshrines far broader civil and commercial freedoms than exist in mainland China,
    some legal experts warn that a sustained independence campaign could break laws against sedition.


    Chinese leaders, including President Xi Jinping, have warned that independence discussions are a red line
    that can’t be crossed, saying the city is an inalienable part of China.


    Some students have placed banners on “democracy walls” on campuses in recent days, sparking anger and
    counter campaigns from Hong Kong-based mainland students.


    Some mainland Chinese students and pro-China patriotic groups have since sought to rip down some
    posters, sparking heated exchanges with Hong Kong students and free speech advocates.


    Pro-independence activists should be “killed” and treated without mercy, Junius Ho, a pro-Beijing
    lawmaker, said during a rally on Sunday, sparking outrage and calls for police to act.
    U.S. coronavirus death toll tops 10,000, the third highest in the world, according to a Reuters tally

https://www.reuters.com/article/us-hongkong-politics/hong-kong-leader-demands-end-of-independence-talk-warns-ties-with-beijing-at-risk-idUSKCN1…   2/10
4/6/2020                        Hong Kong leader demands
                     Case 1:18-cv-02185-LJL              end of independence
                                                   Document        273-50 talk, warns
                                                                             Filed    ties with Beijing
                                                                                    04/06/20            at risk 4
                                                                                                      Page      - Reuters
                                                                                                                   of 11
    The widening controversy sparked criticism from Chinese state media, as well as a rare joint statement
    from the heads of Hong Kong universities, declaring that the universities did not support Hong Kong
    independence.


    Lam said she believed university management would be able to handle the issue without government
    action.


    Asked about Lam’s warnings, Chris Patten, Britain’s last governor of Hong Kong, urged greater eﬀorts to
    engage Hong Kong’s restive young people.


    “It’s unwise to think that you can simply shut it down by, and I’m sure Carrie Lam wouldn’t suggest this,
    by locking students up,” Patten told Reuters.


    “These aren’t people to be frightened of. They are the future. And you’ve got to persuade them why
    they’re wrong.”


    While the students should “back oﬀ” counterproductive independence debates, he said, they should
    continue to push for democracy and the rule of law to secure their freedoms.


                                                                     “This is an extremely moderate community,” Patten later
                                                                     told a meeting at the Foreign Correspondents’ Club. “If
                                                                     you give Hong Kong a bit more democracy, you’ve got to
                                                                     recognize that it’s a moderate place and people will
                                                                     behave responsibly.”


                                                                     Patten was critical, however, of the Hong Kong
                                                                     government’s decision to seek a resentencing of
                                                                     democracy activist Joshua Wong and others, calling it a
    Slideshow (4 Images)
                                                                     “political decision” that should have been better thought
                                                                     out, given the criticism it provoked.


    He also mentioned a Reuters report that Hong Kong’s Justice Secretary Rimsky Yuen had overruled
    department colleagues in pursuing prison sentences for the democracy activists.


    “He’s a grown-up, he must know … that actions have consequences,” Patten added. “Not to understand
    what signal that would send to the rest of the world strikes me as being, to be frank, a little naïve.”

    U.S. coronavirus death toll tops 10,000, the third highest in the world, according to a Reuters tally

https://www.reuters.com/article/us-hongkong-politics/hong-kong-leader-demands-end-of-independence-talk-warns-ties-with-beijing-at-risk-idUSKCN1…   3/10
4/6/2020                        Hong Kong leader demands
                     Case 1:18-cv-02185-LJL              end of independence
                                                   Document        273-50 talk, warns
                                                                             Filed    ties with Beijing
                                                                                    04/06/20            at risk 5
                                                                                                      Page      - Reuters
                                                                                                                   of 11
    Reporting by Greg Torode and Venus Wu; Additional reporting by James Pomfret; Editing by Paul Tait and Clarence
    Fernandez
    Our Standards: The Thomson Reuters Trust Principles.


    MORE FROM REUTERS




    U.S. coronavirus death toll tops 10,000, the third highest in the world, according to a Reuters tally

https://www.reuters.com/article/us-hongkong-politics/hong-kong-leader-demands-end-of-independence-talk-warns-ties-with-beijing-at-risk-idUSKCN1…   4/10
4/6/2020                        Hong Kong leader demands
                     Case 1:18-cv-02185-LJL              end of independence
                                                   Document        273-50 talk, warns
                                                                             Filed    ties with Beijing
                                                                                    04/06/20            at risk 6
                                                                                                      Page      - Reuters
                                                                                                                   of 11
    PAID PROMOTIONAL LINKS                                                                                              Promoted by Dianomi




    Motley Fool Issues Rare “All In” Buy Alert                             America's #1 Futurist Issues Warning
    The Motley Fool                                                        Internet Reboot 2020




    Wondering Which Stocks You                     Planning A Trip? Use Travel                    How Far Does $1 Million Go in
    Should Be Selling & Buying In                  Rewards Instead Of Cash                        Retirement?
    This Market?                                   NerdWallet                                     Fisher Investments
    InvestorPlace




    U.S. coronavirus death toll tops 10,000, the third highest in the world, according to a Reuters tally

https://www.reuters.com/article/us-hongkong-politics/hong-kong-leader-demands-end-of-independence-talk-warns-ties-with-beijing-at-risk-idUSKCN1…   5/10
4/6/2020                        Hong Kong leader demands
                     Case 1:18-cv-02185-LJL              end of independence
                                                   Document        273-50 talk, warns
                                                                             Filed    ties with Beijing
                                                                                    04/06/20            at risk 7
                                                                                                      Page      - Reuters
                                                                                                                   of 11
    MORE FROM REUTERS




    Boris Johnson hospitalised for tests after persistent                  Italy starts to look ahead to 'phase two' as COVID-19 death
    coronavirus...                                                         toll slows
    06 Apr                                                                 06 Apr




    Louisiana church holds services,               U.S. faces 'really bad' week as                China sees rise in asymptomatic
    defying coronavirus stay-at-home...            coronavirus deaths spike                       coronavirus cases, to tighten...
    06 Apr                                         06 Apr                                         06 Apr




    U.S. coronavirus death toll tops 10,000, the third highest in the world, according to a Reuters tally

https://www.reuters.com/article/us-hongkong-politics/hong-kong-leader-demands-end-of-independence-talk-warns-ties-with-beijing-at-risk-idUSKCN1…   6/10
4/6/2020                        Hong Kong leader demands
                     Case 1:18-cv-02185-LJL              end of independence
                                                   Document        273-50 talk, warns
                                                                             Filed    ties with Beijing
                                                                                    04/06/20            at risk 8
                                                                                                      Page      - Reuters
                                                                                                                   of 11




    U.S. coronavirus death toll tops 10,000, the third highest in the world, according to a Reuters tally

https://www.reuters.com/article/us-hongkong-politics/hong-kong-leader-demands-end-of-independence-talk-warns-ties-with-beijing-at-risk-idUSKCN1…   7/10
4/6/2020                        Hong Kong leader demands
                     Case 1:18-cv-02185-LJL              end of independence
                                                   Document        273-50 talk, warns
                                                                             Filed    ties with Beijing
                                                                                    04/06/20            at risk 9
                                                                                                      Page      - Reuters
                                                                                                                   of 11
    MORE FROM REUTERS




    As Trump administration debated travel restrictions,                   Tiger at New York's Bronx Zoo tests positive for
    thousands...                                                           coronavirus
    05 Apr                                                                 06 Apr




    New York governor sees 'return to              Exclusive: Pressed by Trump, U.S.              Stocks jump as COVID deaths slow;
    normalcy' with rapid coronavirus...            pushed unproven coronavirus...                 oil falls on OPEC+ delay
    05 Apr                                         05 Apr                                         06 Apr




    U.S. coronavirus death toll tops 10,000, the third highest in the world, according to a Reuters tally

https://www.reuters.com/article/us-hongkong-politics/hong-kong-leader-demands-end-of-independence-talk-warns-ties-with-beijing-at-risk-idUSKCN1…   8/10
4/6/2020                        Hong Kong leader demands
                    Case 1:18-cv-02185-LJL               end of independence
                                                   Document       273-50 talk,   warns
                                                                             Filed     ties with Beijing
                                                                                    04/06/20             at risk10
                                                                                                      Page       - Reuters
                                                                                                                    of 11




                    Apps    Newsletters     Advertise with Us      Advertising Guidelines       Cookies      Terms of Use         Privacy




                              All quotes delayed a minimum of 15 minutes. See here for a complete list of exchanges and delays.

                                                           © 2020 Reuters. All Rights Reserved.




    U.S. coronavirus death toll tops 10,000, the third highest in the world, according to a Reuters tally

https://www.reuters.com/article/us-hongkong-politics/hong-kong-leader-demands-end-of-independence-talk-warns-ties-with-beijing-at-risk-idUSKCN1…   9/10
4/6/2020                        Hong Kong leader demands
                    Case 1:18-cv-02185-LJL               end of independence
                                                   Document       273-50 talk,   warns
                                                                             Filed     ties with Beijing
                                                                                    04/06/20             at risk11
                                                                                                      Page       - Reuters
                                                                                                                    of 11




    U.S. coronavirus death toll tops 10,000, the third highest in the world, according to a Reuters tally

https://www.reuters.com/article/us-hongkong-politics/hong-kong-leader-demands-end-of-independence-talk-warns-ties-with-beijing-at-risk-idUSKCN…   10/10
